Citation Nr: 0031450	
Decision Date: 11/24/00    Archive Date: 12/06/00

DOCKET NO.  99- 20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for subluxation 
and status post lateral release of the left patella, 
currently rated as 20 percent disabling. 

2.  Entitlement to a higher initial rating for traumatic 
arthritis of the left knee, currently rated as 10 percent 
disabling.

3.  Entitlement to service connection for lumbar spine 
disorders on a direct basis and secondary to service-
connected left knee disability.

4.  Entitlement to service connection for right knee 
disorders on a direct basis and secondary to service-
connected left knee disability.

5.  Entitlement to a total disability rating for compensation 
based on unemployability of the individual.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1977 to February 
1986 and from November 1987 to October 1989.

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that established service connection 
for left knee subluxation and status post lateral release and 
assigned a 20 percent evaluation.  The RO also established 
service connection for left knee traumatic arthritis and 
assigned a 10 percent evaluation.  The appeal also arises 
from a September 1999 RO rating decision that inter alia 
denied claims for service connection for L4-5 disc space 
narrowing secondary to the left knee, denied service 
connection for right knee arthritis secondary to the left 
knee, and denied entitlement to a total disability rating for 
compensation based on unemployability of the individual 
(TDIU).  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran testified before an RO hearing officer in 
February 2000.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issues shown on page 1 to reflect the 
veteran's dissatisfaction with the initial ratings assigned 
by the RO.

In August 1999, the veteran requested service connection for 
"mental depression" and "nerves" and for a "nervous stomach."  
He felt that these conditions were the result of his left 
knee disorder.  These claims have not yet been adjudicated by 
the RO and must be referred for appropriate action.  


REMAND

I.  Left Knee Ratings

The veteran has asserted that his service-connected left knee 
disability causes more impairment than is reflected in the 
disability ratings assigned.  Service medical records (SMRs) 
reflect a left knee injury and subsequent decreased left 
quadriceps strength.  

A June 1999 VA examination report, upon which the left knee 
ratings are based, does not address whether there is 
additional functional impairment due to such factors as 
weakness, fatigability, incoordination or pain on movement of 
the knee, including use during flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Nor does the examination 
report mention whether there is any instability or whether 
the post-surgical scar is symptomatic.  These factors must be 
considered when evaluating an orthopedic disability such as 
this.  See VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  In addition, in February 2000, a VA doctor 
recommended immediate total knee replacement for severe end 
stage osteoarthritis of the left knee.  This opinion, in 
itself, suggests a material worsening of the condition since 
the June 1999 VA examination.  Thus, more information is 
needed prior to adjudication.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  


II.  Service Connection for the Lumbar Spine

The veteran's service medical records reflect that he was 
injured in a motorcycle accident in 1979, which he claims has 
resulted in the current lumbar spine disorder.  He has also 
claimed that some lumbar spine symptoms are secondary to his 
service-connected left knee disorder.  

In May 1999, VA X-rays showed L4-5 disc space narrowing.  A 
December 1999 VA CT (computerized tomography) scan showed 
disc protrusion at L3-4, stenosis at L4-5, and minimal disc 
bulging at the L5-S1 level.  In February 2000, the doctor who 
recommended immediate left knee replacement also opined that 
the knee had increased the veteran's back pain.  

Prior to adjudication, the RO should attempt to obtain an 
opinion addressing the relationship between any active 
service injury and/or service-connected knee injury and the 
current back disorder.  This should also address the question 
of secondary service connection by way of aggravation under 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

III.  Service Connection for the Right Knee

Although the veteran's SMRs do not reflect any right knee 
injury, a May 1999 VA X-ray showed small osteophytes on the 
patella and in the mediolateral joint compartments.  The 
veteran has complained of right knee pain.  The Board notes 
that the law regarding VA's duty to assist the veteran has 
recently changed and now states:  

(1) ical opinion when such 
examination or opinion is necessary to 
make a decision on the claim.

(2) The Secretary shall treat an 
examination or opinion as being necessary 
to make a decision on a claim for 
purposes of paragraph (1) if the evidence 
of record before the Secretary, taking 
into consideration all information and 
lay or medical evidence (including 
statements of the claimant) (A) contains 
competent evidence that the claimant has 
a current disability, or persistent or 
recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; 
but (C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

Therefore, the Board feels that a medical opinion concerning 
the etiology of the right knee disorder must be obtained 
prior to adjudicating the issue.  

IV.  TDIU

The issue of TDIU is inextricably intertwined with other 
claims pending before VA and cannot be disposed of without 
regard to those claims.  Harris v. Derwinski, 1 Vet. App. 180 
(1991); Hoyer v. Derwinski, 1 Vet. App. 208 (1991).  
Therefore, this issue is deferred pending RO development and 
adjudication of all service connection and higher initial 
rating issues. 

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records not currently associated 
with the claims file.  The RO should 
attempt to obtain any SSA decisions, if 
available.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for an 
appropriate VA evaluation of the left 
knee.  The claims file and a copy of this 
remand must be made available to the 
examiner or examiners for review in 
connection with this examination.  The 
examiner should review the claims file, 
examine the veteran and provide findings 
that address whether there is any current 
instability, subluxation, weakness, pain 
on motion, incoordination or fatigability 
and should include a skin scars 
evaluation of his service-connected left 
knee scar.  All examination findings 
along with complete rational of opinions 
and conclusions should be set forth in 
the report.  The examiner should 
acknowledge review of the claims file in 
the report.

3.  The examiner is asked to offer an 
opinion addressing whether it is at least 
as likely as not that any right knee 
disorder is the result of or has been 
aggravated by the service-connected left 
knee.  

4.  The examiner is also asked to offer 
an opinion addressing whether it is at 
least as likely as not that any 
lumbosacral spine disorder is the result 
of or has been aggravated by the service-
connected left knee.

5.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

6.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

7.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the claims on the basis of all relevant 
evidence of record, and in light of all 
applicable statutes, regulations, and 
case law.  

8.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 8 -


